DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 10 is objected to because of the following informalities:  
Regarding Claim 10, line 4, change “lens array” to --microlens array--; line 5, change “polarization filter” to --polarization filter array-- and “semiconductor detector” to -- semiconductor detector array--, otherwise there will a 112, 2nd (indefinite) issue for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5-7, 10, 14, 16, 22-25 and 27-28  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2016/0187471 A1 by Fendt (hereinafter Fendt).

Regarding Claim 1, Fendt teaches a polarization sensitive device (Fig. 1), comprising: 
an illumination source (Fig. 1 @ D1, D2, D3, form the illumination source); 
a modulator (Fig. 1 @ O1) coupled to the illumination source (Fig. 1 @ D1, D2, D3, form the illumination source) to receive an output beam (Fig. 1 @ L1, L2, L3, form the output beam) of the illumination source (Fig. 1 @ D1, D2, D3, form the illumination source) and to modulate one or more polarization states or polarization parameters (Fig. 2 @ E1, E2, E3) of the output to produce a plurality of modulated polarized beams (Fig. m1 @ LS, Par. [0025]); 
a polarization sensitive detector (Fig. 1 @ K1, K2, K3, P1, P2, P3, form the polarization sensitive detector) positioned to receive a reflected portion of the plurality of modulated polarized beams (Fig. 1 @ LE) after reflection from an object (Fig. 1 @ 10) and to produce electrical signals or information corresponding thereto (Fig. 1 @ a1, a2, a3, Par. [0028]); and 
a controller (Fig. 1 @ A, Par. [0028]) coupled to the polarization sensitive detector (Fig. 1 @ K1, K2, K3, P1, P2, P3, form the polarization sensitive detector) to receive and process the electrical signals or information (Fig. 1 @ a1, a2, a3, Par. [0028]) to enable a determination of a distance (Abstract, Par. [0001-0002, 0029], Claim 1) between the polarization sensitive device (Fig. 1  and the object (Fig. 1 @ 10), or a determination of a polarization-specific characteristic of the object.  

Regarding Claim 2, Fendt teaches wherein the modulator (Fig. 1 @ O1) is configured to modulate one or more polarization parameters (Fig. 2 @ E1, E2, E3) of the output beam (Fig. 1 @ L1, L2, L3, form the output beam) without modulating an intensity of the output beam (Fig. 1 @ LS, Par. [0025]: an optical system O1 and are superimposed to form a transmission light beam LS, which is now polarized-modulated. This light beam LS thus comprises the three polarization planes E1, E2 and E3 thus teaches without modulating an intensity of the output beam ).
  
Regarding Claim 3, Fendt teaches wherein the one or more polarization parameters include one or more of: 
an angle of linear polarization (Fig. 2, Par. [0015-0016, 0023]), a degree of polarization, a degree of circular polarization, or a degree of elliptical polarization (Par. [0014, 0023]).  

4. (Canceled).  

Regarding Claim 5, Fendt teaches wherein the polarization sensitive detector (Fig. 1 @ K1, K2, K3, P1, P2, P3, form the polarization sensitive detector) includes a polarization filter (Fig. 1 @ P1, P2, P3, form the polarization filter) and a semiconductor detector (Fig. 1 @ K1, K2, K3 form the semiconductor detector), wherein the polarization filter (Fig. 1 @ P1, P2, P3, form the polarization filter) is positioned to receive the reflected portion of the plurality of modulated polarized beams (Fig. 1 @ LE) and to provide a filtered light to the semiconductor detector (Fig. 1 @ K1, K2, K3 form the semiconductor detector). 
 
Regarding Claim 6, Fendt teaches wherein the polarization filter (Fig. 1 @ P1, P2, P3, form the polarization filter) includes a plurality of sub-arrays (Fig. 1 @ P1 and P2 form a sub-array, P1 and P3 form another sub-array, P2 and P3 form another sub-array), each sub-array including at least two polarizer elements (Fig. 1 @ P1, P2 are the two polarizer elements, P1, P3 are the two polarizer elements, P2, P3 are the two polarizer elements) and each polarizer element allowing one state of polarized light to pass therethrough (Par. [0027-0028]). 
 
Regarding Claim 7, Fendt teaches wherein the polarizer element includes any one of:
a linear polarizer with a particular angle of linear polarization, a left-handed circular polarizer, a right-handed circular polarizer, a left-handed elliptical polarizer or a right- handed elliptical polarizer (Fig. 2, Par. [0015-0016, 0023, 0027-0028]).  

Regarding Claim 10, Fendt teaches wherein the polarization sensitive detector (Fig. 1 @ K1, K2, K3, P1, P2, P3, form the polarization sensitive detector) includes a semiconductor detector array (Fig. 1 @ K1, K2, K3 form the semiconductor detector array), a polarization filter array (Fig. 1 @ P1, P2, P3, form the polarization filter array) and a microlens array (Fig. 1 @ O2, Par. [0026]: optical system thus teaches a microlens array) positioned to allow the reflected portion of the plurality of modulated polarized beams (Fig. 1 LE) received by at the polarization sensitive detector (Fig. 1 @ K1, K2, K3, P1, P2, P3, form the polarization sensitive detector) to pass through the lens array (Fig. 1 @ O2, Par. [0026]: optical system thus teaches a microlens array) and through the polarization filter (Fig. 1 @ P1, P2, P3, form the polarization filter) before reaching the semiconductor detector (Fig. 1 @ K1, K2, K3 form the semiconductor detector). 

Regarding Claim 14, Fendt teaches wherein the controller (Fig. 1 @ S, Par. [0024]) includes a non-transitory memory with instructions stored thereupon, wherein the instructions when executed by the controller (inherently teaches) configure the controller to compute the distance between the polarization sensitive device and the object based at least on the electrical signals or information (Par. [0029]).  

Regarding Claim 16, Fendt teaches wherein the controller (Fig. 1 @ S, Par. [0024]) is configured to control one or both of: the illumination source or the modulator (Fig. 1 @ D1, D2, D3, form the illumination source). 

Regarding Claim 22, Fendt teaches a method for detection of an object (Fig. 1 @ 10), comprising: 
modulating an output beam of an illumination source without modulating the intensity of the output beam (See Claim 2 rejection) to produce a plurality of modulated polarized beams having at least one modulated polarization parameter (Par. [0023-0024]: phase shifted) or polarization state (Fig. 2) for emission toward the object (Fig. 1 @ 10, Also see Claim 1 rejection); 
receiving at least a portion of the plurality of modulated polarized beams reflected from the object at a detector device (See Claim 1 rejection); 
processing signals or information produced by the detector device in response to detection of the received portion of the plurality of modulated polarized beams (See Claim 1 rejection) to determine a polarization state (Fig. 2, Par. [0027]) and a modulation parameter (Par. [0023-0024]: phase shifted) of the received portion of the plurality of modulated polarized beams (Fig. 1 @ LE, Par. [0026]. Also see Claim 1 rejection); and 
determining a distance from the illumination source to the object or a material characteristic of the object based on the determined polarization state and modulation parameter (Abstract, Par. [0001-0002, 0028-0029], Claim 1. Also see Claim 1 rejection).  

Regarding Claim 23, Fendt teaches wherein the at least one polarization parameter of the modulated polarized beams produced by the modulating the illumination source includes one or more of: 
an angle of linear polarization, a degree of polarization, a degree of circular polarization, or a degree of elliptical polarization (See Claim 3 rejection). 

Regarding Claim 24, Fendt teaches wherein the modulated polarized beams (See Claim 22 rejection)  have Stokes vector values that change as a function of time (inherently teaches. MPEP § 2114 states that while features of an apparatus may be recited either structurally or functionally, claims directed to  an  apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Hence the modulated polarized beams have inherently Stokes vector values that change as a function of time). 

Regarding Claim 25, Fendt teaches processing the signals or information produced by the detector device includes determining at least one of: 
an angle of linear polarization, a degree of polarization, a degree of circular polarization, or a degree of elliptical polarization of the received portion of the plurality of modulated polarized beams (Fig. 2, Par. [0014-0016, 0023, 0027-0028]).  
Regarding Claim 27, Fendt teaches wherein processing the information or signals produced by the detector device includes determining a value corresponding to one or more of the following: 
a linear polarization at a particular angle, a left-handed circular polarization, a right-handed circular polarization, a left-handed elliptical polarization or a right-handed elliptical polarization (Fig. 2, Par. [0014-0016, 0023, 0027-0028]).  

Regarding Claim 28, Fendt teaches further including filtering the output beam (Fig. 1 @ L1, L2, L3, form the output beam) of the illumination source (Fig. 1 @ D1, D2, D3, form the illumination source) to produce a spectrally-modified illumination (Abstract: sources (D1, D2, D3) which emit differently polarized light beams (L1, L2, L3) thus teaches filtering to produce a spectrally-modified illumination) for emission toward the object (Fig. 1 @ 10), wherein processing the signals or information includes determination of a value of spectral components of light that is received at the detector device (Abstract, Par. [0001-0002, 0027-0029]).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fendt in view of US Patent Pub. No. 2010/0128109 A1 by Banks (hereinafter Banks).


Regarding Claims 8-9, Fendt teaches wherein the polarization sensitive detector (Fig. 1 @ K1, K2, K3, P1, P2, P3, form the polarization sensitive detector) includes a semiconductor detector (Fig. 1 @ K1, K2, K3 form the semiconductor detector) but does not explicitly teach and a color filter positioned to receive the reflected portion of the plurality of modulated polarized beams and to provide a spectrally filtered light to the semiconductor detector and wherein the color filter includes a plurality of sub-arrays, each sub-array including at least two elements and each element allowing only a portion of spectral contents of light that is incident thereupon to pass therethrough.

However, Banks teaches a color filter (Fig. 9A, Par. [0042, 0155, 0157]) positioned in forint of the focal plane array (FPA) to provide a spectrally filtered light (Par. [0006, 0042, 0043, 0155, 0157-0158) and wherein the color filter (Fig. 9A, Par. [0042, 0155, 0157]) includes a plurality of sub-arrays (Fig. 9A), each sub-array including at least two elements (Fig. 9A @ B, G) and each element allowing only a portion of spectral contents of light that is incident thereupon to pass therethrough (Par. [0155]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fendt by Banks as taught above such that a color filter positioned to receive the reflected portion of the plurality of modulated polarized beams and to provide a spectrally filtered light to the semiconductor detector and wherein the color filter includes a plurality of sub-arrays, each sub-array including at least two elements and each element allowing only a portion of spectral contents of light that is incident thereupon to pass there through are accomplished in order to detect color directly (Banks, Par. [0006]) and also extend the dynamic range and resolution of the imaging system (Banks, Par. [0156, 0158]).

	  
 7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fendt in view of US Patent Pub. No. 2010/0234704 A1 by Cameron (hereinafter Cameron).

Regarding Claim 11, Fendt teaches wherein the modulator (See Calim 1 rejection) but does not explicitly teach includes a photoelastic modulator configured to produce an output polarization that changes from linear polarization, to elliptical polarization and to circular polarization as a function of time.

However Cameron teaches a photoelastic modulator (Par. [0074]) configured to produce an output polarization that changes from linear polarization, to elliptical polarization and to circular polarization as a function of time (Par. [0073-0074, 0077, 0091]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fendt by Cameron as taught above such that the modulator includes a photoelastic modulator configured to produce an output polarization that changes from linear polarization, to elliptical polarization and to circular polarization as a function of time is accomplished in order to process the birefringence characteristic of the object (Cameron, Par. [0091]).
12-13. (Canceled).  

 8.	Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fendt.

Regarding Claim 15, Fendt teaches wherein the distance is computed according to the relationship of modulation, polarization parameter and polarization detector (See Claim 1 rejection), but does not explicitly teach d,is 
    PNG
    media_image1.png
    53
    646
    media_image1.png
    Greyscale
  a modulation frequency of a polarization parameter,  is a phase difference between the polarization parameter waveform at the modulator and at the at the polarization sensitive detector.
However, it would have been an obvious matter of design choice to use such relationship to compute distance, since applicant has not disclosed that such relationship solves any stated problem or is for any particular purpose or presents any unexpected result and it appears that the invention would perform equally well with the relationship as cited by the reference. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  

Also, it is considered obvious to try all known solutions when there is a recognized need in the art (an alternative relationship as claimed ), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use such relationship as claimed.
19-21. (Canceled).  

26. (Canceled).  

29. (Canceled).  

Regarding Claim 30, Fendt teaches wherein determining the distance, d, includes 
    PNG
    media_image2.png
    51
    564
    media_image2.png
    Greyscale
 polarization parameter,  is a phase difference between the polarization parameter waveform at modulator output and at the at the detector device (See Claim 15 rejection).  

33-34. (Canceled).
Allowable Subject Matter

9.	Claims 17-18 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowance

10.	The following is a statement of reasons for the indication of allowable subject matter: 

11.	As to claim 17, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “control the illumination source or the modulator to emit at least four different types of polarized light at four time instances, process the electrical signals or the information produced by the polarization sensitive detector to obtain a Stokes vector associated with the four different types of polarized light, and to compute an estimate of a Mueller matrix, and control the illumination source or the modulator to modify the one or more polarization states or polarization parameters based on the estimate of the Mueller matrix” along with all other limitations of claim 17. 

12.	As to claim 18, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “control the illumination source or the modulator to emit at least two different types of polarized light at two time instances, process the electrical signals or the information produced by the polarization sensitive detector to obtain at least a partial Stokes vector associated with the two different types of polarized light, and to compute an estimate of at least a partial Mueller matrix, and control the illumination source or the modulator to modify the one or more polarization states or polarization parameters based on the estimate of the Mueller matrix” along with all other limitations of claim 18. 

13.	As to claim 31, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “modulating the illumination source includes producing at least four different types of polarized light at four time instances, 145939008.1Inventor : Stanley PauDocket No.: 044974-8007.US01 Appl. No. : Not Yet Assignedprocessing the signals or information includes determining a Stokes vector associated with the four different types of polarized light, and computing an estimate of a Mueller matrix, and wherein the method further includes modifying the polarization state or polarization parameter based on the estimate of the Mueller matrix” along with all other limitations of claim 31.

14.	As to claim 32, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “modulating the illumination source includes producing at least two different types of polarized light at two time instances, processing the signals or information includes determining at least a partial Stokes vector associated with the two different types of polarized light, and to computing an estimate of at least a partial Mueller matrix, and wherein the method further includes modifying the polarization state or polarization parameter of the modulated polarized beams based on the estimate of the Mueller matrix for emission toward the object” along with all other limitations of claim 32.

15.	Fendt (US 2016/0187471 A1) teaches ta polarization sensitive device but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/
Primary Examiner, Art Unit 2886